Title: From Thomas Jefferson to Charles Everett, 3 August 1821
From: Jefferson, Thomas
To: Everett, Charles


            
            
              
              
          This indenture made on the third day of August one thousand eight hundred and twenty one between Thomas Jefferson of the one part, and Charles Everett of the other, both of the county of Albemarle witnesseth that the said Thomas, in consideration of the sum of five thousand dollars to him in hand paid by the said Charles, hath given granted bargained and sold unto the said Charles a certain tract or parcel of land on the threenotched road, adjacent to the lands of the sd Charles, and granted to Peter Jefferson father of the sd Thomas by patent bearing date  the 16th of August 1756. and bounded by the following lines expressed in the sd patent, to wit, beginning at pointers and running S. 75 degrees W. 218. poles to a red oak, N.28°W. 127. po. to pointers, N.11°E. 155. po. to a pine S.15°E. 280. po. to the beginning: containing according to the said patent four hundred acres, and lying in the said county of Albemarle. To have and to hold the said parcel of land with it’s appurtenances to him the said Charles and his heirs. and the said Thomas, his heirs executors and administrators the said parcel of land and it’s appurtenances to the sd Charles and his heirs will for ever warrant and defend. In witness whereof the sd Thomas hath hereto set his hand and seal on the day and year first above written.
            Th: JeffersonSealed & delivered in the presence ofTh J RandolphNichs P TristJames M Randolph